DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed on 3/26/22, the requirements 35 U.S.C. 119 (a)-(d) are met.
Priority
The instant Application claims benefit as a continuation of the prior application PCT/CN2019/097331 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08, and therefore the instant Application receives the benefit to the filing date of 3/1/2016.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites, in particular, “remanufactured ink cartridge according to claim 12, wherein: removing a film from a backside of the part of the plurality of functional terminals of the original chip; and the plurality of soldering terminals of the remanufactured chip is soldered on the backs of the part of the plurality of functional terminals after removing the film.” This sentence is unclear, making the Claim indefinite. Furthermore, the indefinite language precludes further examination of Claim 15 on merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (U.S. 2014/0225946 A1).
Quinn et al. disclose the following claimed limitations:
Regarding independent Claim 1, a remanufactured ink cartridge (90, §§0036-0050 and Figs. 2-8), comprising: 
an ink accommodation container (71, §0036 and Figs. 1, 3-5); 
an original chip, disposed at an outer side of the ink accommodation container, wherein the original chip includes a first memory (e.g. 78, §§0038, 0048-0050 and Fig. 8); and 
an electronic patch (10, §§0036-0050 and Figs. 2-8), disposed between the original chip and the ink accommodation container (best seen in Figs. 4-5; please note that if memory array 78 is embedded in the silicon die underneath the orifice plate that includes the nozzles of the print head, then the wrapping of the patch 10 around cartridge 90 places it between a portion of the original chip and the ink accommodation container), wherein: the electronic patch includes a second memory (60) and first programming terminals (50) electronically connected to the second memory; the first programming terminals are configured to program data for repairing to the second memory (§§0041-0042); the data for repairing is configured to repair or replace at least a portion of data in the first memory (§§0041-0050 and Figs. 8-11); and at least one of the first programming terminals is exposed outside the original chip (Figs. 4-5).
Regarding Claim 2, wherein: the original chip includes a first substrate (80, §0036 and Fig. 1), and the electronic patch includes a second substrate (30, §0041 and Fig. 2); a partial region of the second substrate is exposed outside the first substrate (Fig. 3); and the at least one of the first programming terminals is disposed at the exposed partial region of the second substrate (Fig. 3).
Regarding Claim 3, wherein: a length of the second substrate is greater than a length of the first substrate, and/or a width of the second substrate is greater than a width of the first substrate, thereby forming the exposed partial region; or the first substrate and the second substrate are staggered with each other, thereby forming the exposed partial region (Figs. 3-7).
Regarding independent Claim 12, a remanufactured ink cartridge (90, §§0036-0050 and Figs. 2-8), comprising: 
an accommodation container (71, §0036 and Figs. 1, 3-5); 
a printhead (73, §0037 and Fig. 1); 
an original chip (73, 78, 80), including a first substrate (80), wherein a plurality of functional terminals (82) is arranged on the first substrate (§§0003, 0036-0050 and Fig. 8); and 
a remanufactured chip (10, §§0036-0050 and Figs. 2-8), including a second substrate (30, §0041 and Fig. 2), wherein a plurality of soldering terminals (§0013) and a plurality of programming terminals (50) are arranged on the second substrate; and the plurality of soldering terminals is electrically connected to a part of the plurality of functional terminals (§0013), wherein: a length and/or a width of the second substrate are greater than a length and/or a width of the first substrate (Fig. 3); and at least one of the plurality of programming terminals is configured to be arranged at a position of the second substrate that has the greater length and/or the greater width; or the first substrate and the second substrate are staggered with each other, thereby forming an exposed partial region; and the at least one of the plurality of programming terminals is configured to be arranged at the exposed partial region (Figs. 3-7).
Regarding Claim 16, wherein: the plurality of programming terminals includes first programming terminals and second programming terminals (Fig. 3); and the second programming terminals are electrically connected to the plurality of soldering terminals (§§0013, 0047, 0054 and Fig. 3).
Regarding Claim 17, wherein: a quantity of the plurality of soldering terminals is less than a quantity of the plurality of functional terminals (§§0013, 0047, 0054 and Fig. 3; please note that “a quantity” reads on any arbitrary subgroup of respective terminals).
Regarding independent Claim 18, an electronic patch (10, §§0036-0050 and Figs. 2-8), configured to be installed between an ink accommodation container (71, §0036 and Figs. 1, 3-5) of a remanufactured ink cartridge (90, §§0036-0050 and Figs. 2-8) and an original chip (73, 78, 80, §§0003, 0036-0050 and Fig. 8; please note that if memory array 78 is embedded in the silicon die underneath the orifice plate that includes the nozzles of the print head, then the wrapping of the patch 10 around cartridge 90 places it between a portion of the original chip and the ink accommodation container), the electronic patch comprising: 
a second memory (§0013); 
electrical connection terminals (50), configured to establish an electrical communication with a probe of a printer through at least one terminal of the original chip (§0013); and 
first programming terminals (50), connected to the second memory, wherein the first programming terminals are configured to program data for repairing or data for upgrading of at least a portion of data in the original chip to the second memory (§0013), wherein: 
when the electronic patch is installed between the ink accommodation container and the original chip, at least one of the first programming terminals is exposed outside the original chip (Figs. 3-5).
Regarding Claim 19, second programming terminals, connected to the second memory through the electrical connection terminals, wherein: when the electronic patch is installed between the ink accommodation container and the original chip, at least one of the second programming terminals is exposed outside the original chip (Figs. 3-5; please note that any terminal can be arbitrarily designated to read on first or second programming terminal).
Regarding Claim 20, wherein: a quantity of the electrical connection terminals included in the electronic patch is less than a quantity of terminals in the original chip (Fig. 3; please note that “a quantity” reads on any arbitrary subgroup of respective terminals).
Allowable Subject Matter
Claims 4-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 4-5 is the inclusion of the limitations of a remanufactured ink cartridge including the original chip includes a first positioning hole, and the electronic patch includes a second positioning hole, wherein a center of the second positioning hole substantially coincides with a center of the first positioning hole. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 6-11 is the inclusion of the limitations of a remanufactured ink cartridge including electronic patch further includes electrical connection terminals, electrically connected to an end portion of at least one of the functional terminals exposed at a side of the original chip facing toward the ink accommodation container. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 13-14 is the inclusion of the limitations of a remanufactured ink cartridge including a first positioning hole is disposed at the first substrate, and a second positioning hole is disposed at the second substrate. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853